Citation Nr: 0915489	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-29 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased evaluation for catatonic 
schizophrenia, currently evaluated as 70 percent disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that continued the Veteran's 
evaluation for catatonic schizophrenia as 70 percent 
disabling and denied entitlement to TDIU. 


FINDINGS OF FACT

1.	The Veteran's catatonic schizophrenia is manifested by 
anxiety, irritability, angry outbursts, sleeping problems, 
restlessness, insecurity, forgetfulness, fearfulness, 
depressive states, ambivalence, persecutory ideas, constant 
negative thoughts, hearing voices, and confinement to his 
house.  

2.	These symptoms have resulted in total occupational and 
social impairment.  

3.	Since the Board has granted a 100 percent schedular 
disability rating for catatonic schizophrenia, there is no 
longer a controversy on the question of the Veteran's 
entitlement to a TDIU.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 100 percent for 
catatonic schizophrenia have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008).

2.	The claim for TDIU must be dismissed as a matter of law.  
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999); Sabonis v. 
Brown, 6 Vet App 426 (1994). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, 
the Board is granting in full the benefits sought on appeal.  
Assuming, without deciding, that there was any error with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be discussed further.  

I.  Increased Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1.
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126.  Mental disorders are rated 
pursuant to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  A 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.    
A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130.

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

When assessing the evidence of record, it is important to 
note the Global Assessment of Functioning (GAF) score, which 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
DSM-IV at 32).   A score of 31-40 illustrates "some 
impairment in reality testing or communication (e.g., speech 
illogical, obscure, or irrelevant) OR major impairment in 
several work or school, family relations, judgment, thinking, 
or mood (man avoids friends, neglects family, and is unable 
to work; child frequently up younger children, is defiant at 
home, and is failing at school)."  Richard v. Brown, 9 Vet. 
App. 266 (1996). 

A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Richard v. 
Brown, 9 Vet. App. 266 (1996).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The Board has considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, and 
the entire history of the Veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Private treatment records from April 1982 through September 
2005 show that the Veteran has received on-going treatment 
for his catatonic schizophrenia.  However, beginning in 
September 2005, the treatment records show that Veteran's 
condition began to deteriorate, and that the Veteran's 
various symptoms, which included hearing voices, 
irritability, low self esteem, and fatigue, caused him to 
have poor judgment, concentration, and control over 
aggressive impulses.   

In April 2006, the Veteran's psychiatrist submitted a letter 
detailing the history of the Veteran's disability.  He stated 
that the Veteran suffered from anxiety, irritability, 
explosive personality, sleeping problems, restlessness, 
insecurity, poor control of aggressive impulses, poor 
interpersonal relations, forgetfulness, fearfulness, hearing 
voices, poor judgment and concentration, depressive states, 
ambivalence, persecutory ideas, constant negative thoughts, 
and low self esteem.  He asserted that the Veteran was 
confined to the house and having family and legal problems.  
He concluded that the Veteran was totally and permanently 
disabled and needed medication and supervision.

A May 2006 private treatment note shows that the Veteran 
complained of anxiety, emotional discomfort, insecurity, 
depressive states, mistrust, and fatigue.  The psychiatrist 
noted that the Veteran was distant and evasive, rarely left 
his house, and suffered from poor judgment and concentration.  
The doctor concluded that the Veteran's symptoms made it 
difficult for him to deal with the demands of daily living.  

The Veteran underwent a VA psychiatric examination in July 
2006.  He complained of anxiety, irritability, trouble 
sleeping, uncontrolled verbal and physical aggression, and 
lack of concentration.  The Veteran was neatly groomed.  His 
speech was spontaneous, his attitude was cooperative, his 
affect was constricted, and his mood was dysphoric.  He was 
not able to do serial 7's but he was able to spell a word 
forward and backwards.  He was oriented to person, time, and 
place.  His thought process and content were unremarkable.  
He denied any inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, homicidal or suicidal thoughts.  His 
remote, recent, and immediate memory were normal.  He denied 
having a problem with activities of daily living.  

With regard to his occupational history, the Veteran reported 
that he had retired in 2005 and was unemployed.  

Based on her review of the claims file and examination of the 
Veteran, the VA examiner concluded that the Veteran's 
schizophrenia did not cause total occupational and social 
impairment; deficiencies in judgment, thinking, or work; or 
reduced reliability or productivity.  She noted that 
Veteran's disability did cause deficiencies in family 
relations and mood.  However, she opined that his symptoms 
were controlled by continuous medication.  A GAF score of 65 
was assigned.  

In February 2007, the Veteran's private physician submitted a 
note wherein he asserted that he had been treating the 
Veteran regularly since March 1982. He concluded that the 
Veteran needed continued treatment on a long term basis. A 
GAF score of 35 was assigned.  
 
Since the findings and conclusions of the Veteran's private 
physician and the VA examiner are vastly different, the Board 
must determine how much weight should be attached to each 
opinion.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Id.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185 (1999).  

Here, the Board affords more weight to the opinion and 
findings of the private physician.  His assessment that the 
Veteran was totally and permanently disabled is based on an 
extensive history of treatment, and supported by treatment 
records and rationale.  The Board affords less weight to the 
VA examiner's findings that the Veteran's symptoms were mild 
and controlled by medication.  Her findings are additionally 
unsupported by rationale or clinical data, and conflict with 
other competent medical evidence of record.  

Accordingly, resolving any doubt in favor of the Veteran, the 
Board finds that the evidence shows that the Veteran's 
symptomology more nearly approximates the criteria for a 100 
percent rating.  The evidence shows that the Veteran's 
schizophrenia is manifested by near continuous anxiety, 
irritability, angry outbursts, sleeping problems, 
restlessness, insecurity, forgetfulness, fearfulness, 
depressive states, ambivalence, persecutory ideas, constant 
negative thoughts, and hearing voices.  These symptoms cause 
the Veteran to stay in his home, have strained his marriage 
and other family relationships, and have caused legal 
problems.  The Veteran's GAF score of 35 in February 2007, 
indicates that his symptoms cause major deficiencies in many 
areas of his life.  Moreover, the competent medical evidence 
indicates that his disability has left him totally and 
permanently disabled.  

In sum, the Board concludes that a 100 percent rating is 
warranted for PTSD.   

II.  TDIU

A 100 percent schedular rating is a higher benefit than TDIU.  
Thus, when a 100 percent disability rating has been granted, 
it is not permissible to consider entitlement to TDIU.  
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).   Since the 
Board has decided to grant a 100 percent disability rated for 
the Veteran's service-connected catatonic schizophrenia, the 
claim of entitlement to a TDIU is moot.  Accordingly, the 
Veteran's claim must be dismissed as a matter of law. Sabonis 
v. Brown, 6 Vet App 426 (1994). 








ORDER

A 100 percent rating is granted for catatonic schizophrenia, 
subject to the statutes and regulations governing the payment 
of monetary benefits. 

The claim for TDIU is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


